Citation Nr: 0019440	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.  

2.  Entitlement to service connection for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  

This appeal is currently before the Board of Veterans' 
Appeals (Board) from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
respiratory disability is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The claim of entitlement to service connection for 
cardiovascular disability is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
respiratory disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The claim of entitlement to service connection for 
cardiovascular disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends, including in testimony during the 
hearing at the RO in July 1997, that he truly believes that 
respiratory disability, including chronic obstructive 
pulmonary disease, and additional heart disability, including 
residuals of his heart attack and bypass surgery, should be 
service-connected.  His reasoning is that, when he was 
wounded in service, the bullet lodged in the right pleura and 
peritoneum requiring surgical removal of the bullet; that the 
bullet was lodged near the lining of his heart; that the 
resulting surgery caused scarring etc.; and that, although he 
is not claiming that all of his heart problems are due to the 
bullet wound, he believes that his heart did sustain some 
damage warranting service connection.  

A Report of Medical Survey in October 1945 reflects that the 
veteran was wounded during service by a sniper's bullet which 
entered the right deltoid, traversed the right pulmonary 
apex, fractured the second rib, injured the posterior wall of 
the heart and lodged opposite the 11th rib at the right 
cardiac border.  A right pneumothorax and hemopericardium 
resulted which required aspiration.  The veteran had a 
friction rub for 19 days and electrocardiogram changes 
consistent with pericarditis, which gradually returned to 
normal.  Following recovery, he complained of pain below the 
right costal margin on exertion.  In May 1945, exploration 
through an upper abdominal incision was conducted and the 
bullet was removed from the posterior peritoneum near the 
esophagus.  Subsequently, the veteran complained of shortness 
of breath on exertion accompanied by sharp pain over the 
precordium and dull pain below the right costal margin.  
There had been no true dyspnea, cyanosis, orthopnea or edema.  
On physical examination in October 1945, there was no venous 
pulsation in the neck.  The apical impulse was forceful.  
Heart sounds were of good quality.  Blood pressure was 128/80 
and pulse was 64.  The lungs were clear, and a chest X-ray 
was negative.  Chest fluoroscopy showed normal cardiac 
excursions, contour and size.  The electrocardiogram showed 
no evidence of pericarditis.  It was felt that the veteran's 
condition was good.  It was commented that his pain was 
undoubtedly a sequel to the cardiac injury, being produced 
whenever his heart beats forcefully, as after exercise, or 
during anxiety.  There was no impairment of cardiac function, 
however, no increased venous pressure, and no diminution of 
pulse pressure.  Consistent with the recommendation of the 
medical board, the veteran was discharged from service having 
received the maximum benefit from his hospitalization and 
treatment.  

By rating action in December 1945, the RO granted a 100 
percent disability rating for gunshot wound, right deltoid 
heart, posterior peritoneum with fracture 2nd right rib. 

In March 1946, Dr. A.L. reported that, ever since being 
wounded in service, the veteran had had dyspnea on climbing 
stairs, and pain over his heart when he became excited.  He 
also had a pulling, sharp pain at the site where the bullet 
was removed, which was not so severe, but which limited his 
activity.  On examination, heart tones were okay.  The blood 
pressure was 112/70.  A click was heard at the end of deep 
inspiration at the lower costo-sternal angle.  There was 
tenderness on deep palpation of the scar.  There was no 
edema, and no masses were felt.  The diagnosis was old 
pleuritic adhesions (traumatic in origin) with probable 
pleuro-pericardial adhesions and simple tachycardia.  

By rating action in April 1946, the RO recharacterized the 
service-connected disability as pleuritic adhesions, pleuro-
pericardial adhesions, simple tachycardia, Group II and III 
muscles, and reduced the disability rating from 100 to 50 
percent.  

On examination by the VA in May and June 1948, the veteran 
complained of becoming short winded and having a pulling 
sensation in his left side on lifting.  He also reported 
occasional dizzy spells for the past few months.  On 
examination, lung resonance and breath sounds were normal.  
No rales were heard.  The veteran's blood pressure was 
130/70.  Heart sounds were normal, and there was no murmur 
present.  Heart rhythm was regular.  There were diagnoses of 
pleuritic adhesions, pleuro-pericardial adhesions Group II 
and III muscles, simple tachycardia not found on examination, 
and no organic heart disease.  

By rating action in July 1948, the RO reduced the disability 
rating for pleuritic and pleuro-pericardial adhesions from 50 
to 40 percent; a separate noncompensable evaluation was 
assigned for gunshot wound residuals of the right shoulder, 
Muscle Groups II and III.  

In July 1949, the veteran wrote to the VA complaining of pain 
in the shoulder, shortness of breath, and continuous pain and 
pulling in the side chest area.  

In October 1949, Dr. J.W. reported that the veteran was seen 
in December 1948 for complaints of vomiting, diarrhea, and 
dizzy spells for the past few days.  The history of gunshot 
wound was noted.  X-rays of the chest and abdomen 
demonstrated the presence of fluid in the left chest with a 
small amount of pericardial adhesions.  Medication was 
prescribed and the veteran was advised to either return to 
the physician's office or the VA hospital.  The physician 
reported that the veteran had not returned to see him.  

On examination by the VA in October 1949, the veteran 
displayed no gross lag in chest expansion.  The breath sounds 
were healthy.  There were normal heart tones.  No rubs were 
heard.  Paradoxical pulse was not demonstrated.  The 
veteran's blood pressure was 134/80.  Objective dyspnea was 
not manifested.  An electrocardiogram was within normal 
limits.  There were diagnoses of penetrating gunshot wound of 
the chest, healed, with residual pleural and pleuro-
pericardial adhesions, and no cardiac disease.  

When the veteran was examined by the VA in June 1954, he 
complained of chest pain on over exertion, being short 
winded, and having soreness in the right shoulder at the 
entry wound, which occurred primarily in the spring and fall 
and during damp weather.  On examination, resonance was 
normal throughout the lungs, except over the right base 
posteriorly, the lung sounds seemed a little less audible 
than over the left.  No rales or any pleural rubs were heard.  
The heart tones were normal.  No pericardial friction rub, 
clicks, or murmurs were heard.  The heart appeared to be 
normal in size on percussion.  Blood pressure was 130/80.  
There was mild dyspnea after exercise.  A chest X-ray was 
completed.  The diagnoses were pleural diaphragmatic 
adhesions, bilateral, and pleuropericardial adhesions with 
traumatic deformity of the 2nd right rib, residuals of 
penetrating and perforating gunshot wound of the right 
shoulder and chest.  

On VA examination in May 1956, the veteran reported having 
two episodes when it was difficult for him to breathe.  
Similar physical examination findings, and identical 
diagnoses were reported by the examiner who had completed the 
June 1954 examination of the veteran.  

In May 1996, the veteran claimed service connection for heart 
disability, reporting that he thought he had always been 
service-connected for it.  He forwarded numerous prescription 
bills to reflect the problems he was having.  

On VA pulmonary and cardiology examination in July 1996, the 
veteran reported that he had had heart surgery four months 
earlier.  He had had a heart attack the past winter and had 
been discharged from the hospital with $500 worth of 
prescriptions.  The examiner reviewed the veteran's medical 
history reports and summarized them.  The diagnoses were 
status post coronary artery bypass graft surgery in March 
1996, arteriosclerotic cardiovascular disease with 
cardiomegaly, sinus bradycardia with first degree atrio-
ventricular block, hypertension, and borderline chronic 
obstructive pulmonary disease.  The examiner commented 
diagnostically that the records indicated that the veteran 
had a bullet wound sustained in service with injury in the 
right anterior shoulder area.  Records also disclosed that 
the veteran had a right pneumothorax and hemopericardium, 
requiring aspiration for tamponade, as well as a rib 
fracture.  This was presumably due to involvement by the 
bullet of the right pleura and of the pericardium, with 
subsequent abdominal exploration in May 1945 and removal of 
the bullet from the posterior peritoneum.  The examiner 
commented that a cause and effect relationship between the 
veteran's present status, including cardiovascular and lung 
disability, and the bullet wound in service, cannot be 
established at the present time.  The examiner opined that it 
would be considered to be more likely that the veteran's 
arteriosclerotic cardiovascular disease is a condition of age 
and degeneration, and there is no evidence to prove that this 
was caused by the prior trauma, although a cause and effect 
relationship cannot be disproved, either.  

During the hearing at the RO in July 1997, the veteran 
testified that his condition had slowly, but progressively, 
increased in severity to the extent that he had difficulty 
breathing, difficulty in walking half-a-block to a block, and 
that when he stopped walking he had to catch his breath.  He 
testified that his condition had become slowly worse over the 
past 50 years; that he had to take nitroglycerin for chest 
pain; and that he had had a heart attack a year earlier 
caused by a blockage in his heart.  The veteran answered in 
the negative a question posed to him whether any cardiologist 
had ever advised him that the gunshot wound caused the heart 
attack.  Regarding his respiratory condition, the veteran 
testified that he began to experience shortness of breath 
after his gunshot wound, and that it had progressed to the 
point that he was concerned about it in the last 5 or 10 
years.  He emphasized that he was convinced both his 
respiratory disability and heart disability were caused by 
his gunshot wound in service.  See July 1997 hearing 
transcript.  

On VA Form 21-4138 in August 1997, the veteran forwarded a 
copy of an echocardiogram made at a VA facility the previous 
month noting that there was an inferoseptal hypokinesis 
abnormality.  The veteran reported that a VA physician had 
called him regarding the abnormality, and that when he 
responded that he had been wounded with a bullet lodging in 
the heart lining, the physician commented: "that's what it 
is."  The veteran argued that the abnormalities shown on the 
echocardiogram and the physician's comments further support 
his claim.  

In October 1997, the veteran underwent examination to 
determine whether there had been any aggravation in his 
respiratory and heart conditions as a result of the service-
connected pleuritic adhesions.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  The examiner made assessments of status 
post penetrating gunshot wound, right shoulder, with 
pneumothorax and hemopericardium, circa September 1944, 
status post subxiphoid pericardiotomy with removal of 
retained bullet in pericardium, chronic cigarette abuse, 46 
years, stopped age 62, essential hypertension, and former 
myocardial infarction (3/23/96) with subsequent quintuple 
cardiac bypass.  The examiner commented that the veteran's 
chest pain during most of his adult years was due to the 
pericardial and pleuropericardial adhesions.  The chest wall 
pain was not related to his coronary disease.  His coronary 
disease developed as it progressed and had no relation to the 
gunshot wound, neither had it aggravated his cardio-
respiratory status.  The chronic obstructive lung disease was 
borderline.  The examiner opined that the gunshot wound has 
not affected the veteran's lung function and certainly had 
not caused his heart attack.  There was agreement with the 
prior assessment that a cause and effect relationship between 
the veteran's present status of arteriosclerotic 
cardiovascular disease requiring coronary artery bypass 
surgery and the chronic obstructive lung disease, to the 
prior episode of service-connected trauma, consisting of a 
bullet wound involving the right shoulder, right rib 
pericardium, and right pleuropericardium, cannot be 
established at the present time.  The examiner continued that 
the veteran apparently had a benign type chest wall pain from 
the pleuropericardial effusion throughout much of his adult 
life which was unrelated to the subsequent development of 
coronary artery disease manifesting as a myocardial 
infraction in March 1996 with subsequent coronary bypass.  It 
was noted that the electrocardiogram could be interpreted as 
suggesting an old inferior myocardial infarction however 
there were very tiny R waves in III and AVF.  In conclusion, 
the examiner did not believe that Allen requirements applied 
in this case.  

On VA Form 21-4138 in June 1998, the veteran argued that he 
should be the beneficiary of reasonable doubt in his favor 
based on the examiner's statement in July 1996 that there is 
no evidence to prove that this was caused by the prior 
trauma, although a cause and effect relationship cannot be 
disproved, either.  

Clinical records from St. Joseph's Hospital, including 
medical reports from Drs. J.F. and A.A., describe the 
veteran's admission to the emergency room in July 1999, 
following bilateral neck pain which began while the veteran 
was walking on a golf course.  Reportedly, it was quite warm 
and the veteran developed diaphoresis and bilateral neck 
discomfort which continued for one hour.  He took 
nitroglycerin which was outdated.  It did not fizzle and did 
not help his chest pain.  The chest pain resolved 
spontaneously upon the veteran resting.  He was brought to 
the emergency department where his course was unremarkable.  
The history of coronary disease, myocardial infarction in 
1996, coronary artery bypass surgery, and atrial fibrillation 
was noted.  The medical records contain no reference to the 
service gunshot wound or any possible relationship to the 
disabilities which resulted in the emergency room visit.  

On VA Form 21-4138 in August 1999, the veteran reported that 
he had had an emergency room visit in July of that year due 
to chest pain and heart related problems.  The veteran 
expressed the belief that the fact that the bullet stopped in 
the heart area and the scarring from the bullet removal, all 
impacted his heart warranting a grant of service connection.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Where, as here, a veteran served ninety (90) days or more 
during a period of war, and arteriosclerosis or hypertension 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there was no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307. 3.309 (1999).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. 3.310(a) (1999).

Initially, the threshold question which must be answered in 
this case is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It must be 
noted however that these provisions deal with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  See 
Brammer, Rabideau, Lathan, and Grottveit, all supra.  These 
provisions do not establish service connection for a combat 
veteran, but relaxes the evidentiary requirements for 
determining what happened in service. The veteran must then 
establish that his claim is well-grounded by medical evidence 
showing a nexus between a current disability and service.  
See Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

Here, the veteran sustained a gunshot wound of the right 
shoulder and chest in service which resulted in service 
connection being granted for pleuritic adhesions; 
pleuro/peri-cardial adhesions, residuals of gunshot wound, 
currently assigned a 40 percent disability rating and gunshot 
wound, right shoulder Muscle Groups II and III, currently 
assigned a 30 percent disability rating.  The objective 
evidence reflects that the veteran has had chest pain since 
service for which he is being compensated as for pleuritic 
adhesions.  He also has arteriosclerotic heart disease.  He 
has sustained a myocardial infarction (heart attack) in 1996, 
and he subsequently had coronary bypass surgery.  These 
cardiovascular disorders are separate and distinct from his 
service-connected disability and VA clinicians have concluded 
that there is no relationship between them and any service-
connected disorder.  Further, in the judgment of the 
physicians, no service-connected disability aggravated the 
arteriosclerotic heart disease, caused the heart attack, or 
required that the veteran have coronary bypass surgery.  
Similar findings were made by the clinicians regarding a 
possible relationship between the development of respiratory 
disability, currently diagnosed as chronic obstructive 
pulmonary disease, and any aspect of service, most 
importantly the service-connected gunshot wound residuals.  

The veteran claims in part that his current heart and 
respiratory disabilities had their origin in service, but 
there is no evidentiary support for such a claim.  The heart 
disease which eventually resulted in a heart attack and 
coronary bypass surgery was not manifested until decades 
after the veteran's service discharge and may not be service-
connected directly or on a presumptive basis.  The veteran 
also claims service connection on a secondary basis.  The 
Board has reviewed the numerous reports in the claims folders 
regarding the veteran's medical examinations and treatment 
for heart disease by the VA, and by several private 
physicians.  However, no objective evidence has been 
presented linking coronary disability or respiratory 
disability at issue here to the service-connected 
disabilities.  

Although the veteran required a significant amount of medical 
care during service following his gunshot wound, there was no 
manifestation of the type of heart disease claimed here, 
which is arteriosclerotic coronary disease producing the 
blockages that caused the veteran's heart attack in 1996 and 
which required bypass surgery thereafter.  Similarly, no 
respiratory disability was demonstrated in service or shown 
present through the years thereafter on numerous VA medical 
examinations.  In summary, neither of the disabilities for 
which service connection is currently claimed was manifested 
during service or for decades thereafter.  This is the 
conclusion made by VA's examiner in October 1997 who had all 
the evidence available for review and even applied the 
principles of Allen.  That case holds that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Here, the only evidence presented connecting the current 
claimed disorders with service, are the veteran's own 
statements and sworn testimony.  The veteran has alleged that 
a VA physician used the phrase "that's what it is", when 
the veteran mentioned his gunshot wound," in a phone call 
with the physician, referring to the fact that inferoseptal 
hypokinesis was shown on an echocardiogram by VA in July 
1997.  However, there is no objective support for this 
statement, and significantly no clear view of what the 
physician meant by it, even assuming he uttered that phrase.  

More definitively, when VA physicians reviewed the veteran's 
claims folder in conjunction with examination of the veteran 
they found no relationship between the service-connected 
residuals of gunshot wound and the disabilities at issue in 
this appeal.  Admittedly, VA's examiner in July 1996 used the 
phrase "although a cause and effect relationship cannot be 
disproved, either."  However, he had previously indicated 
and the full statement reflects that a cause and effect 
relationship between the veteran's present status, including 
cardiovascular and lung disability, and the bullet wound in 
service, cannot be established at the present time; that it 
would be considered to be more likely that the veteran's 
arteriosclerotic cardiovascular disease is a condition of age 
and degeneration; and there is no evidence to prove that this 
was caused by the prior trauma, although a cause and effect 
relationship cannot be disproved, either.  In part, because 
the addition of the final clause might reflect some 
equivocation, the veteran was scheduled for the October 1997 
examination.  That examination report which includes 
consideration of Allen by the examiner is not equivocal in 
any way.  The examiner reviewed all the medical evidence and 
set forth reasons which the Board finds dispositive of the 
matter.  

Therefore, in summary, there is no objective support for the 
veteran's arguments.  Conversely, the clinical evidence 
directly on point is against the arguments made by the 
veteran that there is a relationship between the service-
connected gunshot wound residuals and the additional 
disability claimed here.  These conclusions are further 
supported by the contemporaneous evidence through the years 
during and following service that no organic heart disease 
was present and that no respiratory disability was manifest, 
beyond any encompassed by the original grant of service 
connection.  

It is apparent that the veteran truly believes that this 
conclusion is not correct.  The Board is concerned that the 
veteran may believe he is not receiving a fair deal here or 
even that he is being disrespected.  Nothing could be more 
untrue.  As expressed by the individual who conducted the 
hearing at the RO, the Board is grateful for and respectful 
of the veteran's service and the wounds he sustained therein 
in service to this country.  He is currently being 
compensated for those wounds which include chest pain.  If he 
believes he is not being fairly rated for the service-
connected gunshot wound residuals, he should reopen his claim 
on the issue of entitlement to an increased rating for the 
disabilities which are currently service-connected.  

The decision being made here is that the veteran's statements 
as to the etiology of the respiratory and coronary 
disabilities, which were initially shown decades after 
service, which the medical evidence shows, and the veteran 
seems to agree, at least in part, developed gradually over 
the years after service, do not equate to competent evidence 
relating a present condition to the appellant's military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(lay testimony is not competent evidence when the question 
presented requires specialized knowledge).  Accordingly, 
these claims must be found to be not well grounded in the 
absence of competent evidence linking the claimed respiratory 
or cardiovascular disability to service or to the service-
connected residuals of gunshot wound.  The blockage regarding 
the potential award of additional compensation benefits is 
that no physician has provided a nexus between the current 
disabilities, which are at issue here, and the veteran's 
active service or service-connected disability.  

Although the Board has considered and denied this appeal on 
grounds different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by this decision.  In assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  As such, the benefits sought on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between current chronic 
disability and service or service-connected disability.  The 
evidence that is required to well ground the claim, for 
example, would be to have a physician link current 
cardiovascular or respiratory disability to the veteran's 
active duty service or service-connected disability.  If that 
were to happen, a nexus to service would be suggested which 
might result in a different conclusion.  

In hearing testimony, the veteran testified that no VA 
clinician had told him there was a relationship between the 
disability claimed here and service-connected disabilities, 
and the objective evidence supports this conclusion.  The 
veteran's testimony serves to preclude further development by 
the Board at this time in search of supporting medical 
evidence even in the absence of a well grounded claim.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service or service-connected 
disability, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim, at this time, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for respiratory disability 
is denied.  

Entitlement to service connection for cardiovascular 
disability is denied.  



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

 

